UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FREEMAN WILLIAM STANTON,

Plaintiff,

V_ Civil Action No. l7-l480 (CKK)

JOSEPH D. YOUNT, et al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on Defendant’s Motion to Dismiss, ECF No. 16. For the

reasons discussed below, the motion is grantedl

I. BACKGROUND
Plaintiff entered the United States Air Force on July 6, l97l. Compl. at 2. His short

career has been summarized as follows:

On 10 July 7l, [plaintiff] went absent without leave (AWOL) and
voluntarily surrendered himself to authorities on 17 J ul 7l. He was
punished under Article 15, Uniform Code of Military Justice.

On l9 Aug 7l, [plaintiff] provided a statement indicating that he had
a serious personal problem and that he was a homosexual. He
further stated that he had engaged in numerous acts with other
homosexuals prior to entering active duty and that he had been
tempted to engage in homosexual acts while in the service.

On 20 Aug to 17 Oct 71, he was placed in an AWOL status, and on
18 Sep 7l, he was declared a deserter. On 18 Oct 71, he was

 

‘ The Court also lifts the stay imposed pursuant to the March 13, 2018 Minute Order, and denies
as moot plaintiffs motions to compel, ECF No. 26, and to hold the case in abeyance, ECF No.
27.

(r®

apprehended by civil authorities and turned over to military control
on 28 Oct 71.

On 12 Nov 7l, after consulting counsel, [plaintiff] requested
discharge for the good of the service. He signed a statement
indicating he understood an undesirable discharge may deprive him
of veterans’ benefits and he may encounter substantial prejudice in
civilian life. He further stated that he had used Lysergic Acid
Diethylamide (LSD) about five or six times prior to entering the Air
Force and, if standards had been different, he would not have been
accepted into the military. Lastly, he was told he could be
discharged for a character and behavior disorder (emotionally
unstable personality based on drug use) . . .

The staff judge advocate . . . recommended discharge with an
undesirable discharge . . , . On 17 Nov 51 [sic], the discharge

authority concurred and directed discharge

[Plaintiff` s] DD Form 214 reflects he was discharged on 2 Dec 71,
with a UOTHC discharge . . . .

Mem. of Law in Support of Def.’s Mot. to Dismiss (“Defs.’ Mem.”), Ex. A at 1-2; see Compl. at
2. The Air Force Discharge Review Board reconsidered the matter, and on March 20, 1972, and
the Secretary of the Air Force denied plaintiffs application for a change in the type or nature of
his discharge Defs.’ Mem., Ex. B.

On August 10, 2010, plaintiff applied for correction of his military record. Id., Ex. C. He
was under the impression that his undesirable discharge would have been upgraded automatically
after seven years to an honorable discharge under Air Force standards in effect in the 1970s Id.
Plaintiff sought an upgrade to a general discharge Ia’. The Air Force Board for Correction of
Military Records (“AFBCMR”) denied the application on March 15, 2011, based on its
determination that “the evidence [plaintiff] presented did not demonstrate the existence of
material error or injustice.” ld., Ex. D. lt also denied plaintiffs request for reconsideration

because plaintiff “provided no new relevant evidence.” Id., Ex. E.

On October 5, 2014, plaintiff applied for an upgrade to either an honorable or a general
discharge, Compl. at 2, 4, and his application was treated as a request for reconsideration of his
previous AFBCMR case, see id., Ex. C. Plaintiff requested that his discharge be upgraded to
honorable or general because of a pre-existing condition he had at the time of his enlistment and
discharge, namely birth defects of his spine. See generally id., Ex. F. On April 5, 2016, the
AFBCMR denied reconsideration because “there was insufficient evidence of an error or
injustice to warrant corrective action.” Defs.’ Mem., Ex. G.

Undaunted, on November 30, 2016, plaintiff submitted another application, asserting:

The Air Force Review Board committed an error and injustice
towards me by not honoring Military Policy, abuse of authority and

discriminatory decision regarding my Discharge not being corrected
. . . and ADA regarding sufficient evidence

Id., Ex. H. According to plaintiff, the AFBCMR has not issued its decision. Pl.’s Mot. for Leave
to Have This Civil Action Held in Abeyance for a Second Time, ECF No. 27 at 2.

Plaintiff alleges that he was qualified for an entry level separation due to his mental
impairments, see Compl. at 5-6, or, in the alternative, that he is entitled to an honorable
discharge due to a pre-existing medical condition, see id. at 6-7. Further, he alleges that the
decision to deny an upgrade of his discharge or correction of his records violates rights protected
by the Fifth and Eighth Amendments to the United States Constitution. See id. at 8-10. Because
the AFBCMR has “abuse[d its] authority by not granting the . . . upgrade or correction of his . . .
discharge,” plaintiff demands “every benefit and . . . compensation as a veteran,” plus
compensatory and punitive damages, id. at 11, totaling $600,000, id. at 12.

ll. DISCUSSIGN

The Court construes plaintiff s claim for correction of military records as one under the

Administrative Procedures Act (“APA”), 5 U.S.C. § 551 et seq. Defendants move to dismiss the

complaint for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).
Specifically, defendants argue that the “complaint should be dismissed under the prudential
ripeness doctrine, which counsels courts against deciding premature disputes.” Defs.’ Mem. at 8.
Here, defendants maintain, the APA claim is premature, as the AFBCMR has not yet issued a
decision with respect to plaintiffs November 2016 application for correction of his military
record. See id. at 6, 8-9.

Plaintiff countered that his “complaint is ripe for judicial review” because it pertained to
the “final decision made by the [AFBCMR in] April . . . 2016[.]” Reply Brief to Defs.’ Resp.,
ECF No. 20 at 7; see generally Compl., Ex. I. ln subsequent filings, however, plaintiff sought to
delay these proceedings pending the AFBCMR’s decision on the November 2016 application,
See Motion for Leave to Have This Civil Action Held in Abeyance at 2 (noting that plaintiff “has
recently filed another Application with the Air Force Board under newly discovered evidence,”
and that he was “awaiting a decision on this Application . . . which could very well by a
determing [sic] and relevant factor in this Civil Action”); Motion for Leave to Have This Civil
Action Held in Abeyance for a Second Time at 2 (noting that plaintiff “is still waiting the
decision from the Air Force Review Board regarding the requested military upgrade”).

The court’s jurisdiction is limited to resolving cases or controversies U.S. Const. art lll,
§ 2. “In an attempt to give meaning to Article lll’s case-or-controversy requirement, the courts
have developed a series of principles termed ‘ justiciability doctrines,’ among which are standing
ripeness, [and] mootness[.]” Nat’l Treasury Employees Union v. United States, 101 F.3d 1423,
1427 (D.C. Cir. 1996) (quoting Allen v. er'ght, 468 U.S. 737, 750 (1984)). “The ripeness
doctrine generally deals with when a federal court can or should decide a case.” Am. Petroleum

lnst. v. EPA, 683 F.3d 382, 386 (D.C. Cir. 2012). lts basic purpose “is to prevent the courts,

through avoidance of premature adj udication, from entangling themselves in abstract
disagreements over administrative policies, and also to protect the agencies from judicial
interference until an administrative decision has been formalized and its effects felt in a concrete
way by the challenging parties.” Abbott Labs. v. Gara’ner, 387 U.S. 136, 148-49 (1967)
(footnote omitted), abrogated on other grounds by Calz`fano v. Sanders, 430 U.S. 99 (1977).

Even if a claim were ripe constitutionally, it still may not be fit for judicial review on
prudential grounds See Wyoming Outdoor Councl'l v. U.S. Forest Serv., 165 F.3d 43, 48 (D.C.
Cir. 1999). A prudential ripeness analysis calls for a “two-pronged balancing test: first, a court
must evaluate the ‘fitness of the issue for judicial decision’; and second, a court must consider
‘the hardship to the parties of withholding [its] consideration.”’ Delta Air Lines, Inc. v. Exp.-
Imp. Bank of United States, 85 F. Supp. 3d 250, 269 (D.D.C. 2015) (quotingAbbott Labs., 387
U.S. at 149) (brackets in original).

lnsofar as plaintiff seeks to delay these proceedings pending the AFBCMR’s decision on
his November 2016 application, he concurs with defendants’ representation that his APA claim
is not yet fit for judicial review. The Court sees no undue hardship to any party if judicial review
were postponed

III. CONCLUSION

The Court concludes that plaintiffs APA claim is not yet ripe and, therefore grants

defendants’ motion to dismiss. In addition, the Court denies plaintiffs motions to compel and to

hold this case in abeyance An Order is issued separately

e\, '/A "’" ' , ,,

DATE; october 50 ,2018 aff/w KJU¢; \/\>¢/~;//
CoLLEEN KoLILAR KorELLY
United States District Court Judge

